Appellate Case: 21-1060     Document: 010110661155      Date Filed: 03/22/2022   Page: 1
                                                        FILED
                                            United States Court of Appeals
                   UNITED STATES COURT OF APPEALS Tenth Circuit

                            FOR THE TENTH CIRCUIT                   March 22, 2022
                          _______________________________________
                                                                Christopher M. Wolpert
                                                                    Clerk of Court
  LUIS A. RIOS, JR.,

         Plaintiff - Appellant.
                                                           No. 21-1060
  v.                                             (D.C. No. 1:20-CV-01775-MEH)
                                                            (D. Colo.)
  FNU REDDING; FNU SIMMS;
  FNU JONES,

         Defendants - Appellees.


  INSTITUTE FOR JUSTICE; BLACK
  & PINK NATIONAL; CENTER FOR
  CONSTITUTIONAL RIGHTS; DEE
  FARMER; GLBTQ LEGAL
  ADVOCATES AND DEFENDERS;
  JUST DETENTION
  INTERNATIONAL; LAMBDA
  LEGAL DEFENSE AND
  EDUCATION FUND; MUSLIM
  ALLIANCE FOR SEXUAL AND
  GENDER DIVERSITY; NATIONAL
  CENTER FOR LESBIAN RIGHTS;
  NATIONAL CENTER FOR
  TRANSGENDER EQUALITY;
  TRANSGENDER LAW CENTER;
  TRANSGENDER LEGAL DEFENSE
  & EDUCATION FUND; FORMER
  CORRECTIONS OFFICIALS,

         Amici Curiae.

                      __________________________________________
Appellate Case: 21-1060   Document: 010110661155      Date Filed: 03/22/2022   Page: 2



                           ORDER AND JUDGMENT *
                      __________________________________________

 Before HARTZ, BACHARACH, and MCHUGH, Circuit Judges.
                ___________________________________________

 BACHARACH, Circuit Judge.
             ____________________________________________

       Ms. Divinity Rios 1 is a transgender woman housed in a federal prison

 for males. She requested protective custody after allegedly being forced to

 perform sexual acts on other inmates. Officials granted the request,

 transferring Ms. Rios from general population to a special housing unit.

 Three prison investigators then interviewed Ms. Rios and recommended

 that she return to the general population. After authorities adopted the

 recommendation and returned Ms. Rios to the general population, she

 allegedly suffered another sexual assault.

       Without legal representation, Ms. Rios sued the prison investigators,

 alleging violation of the Eighth Amendment by failing to supply

 protection. For the asserted violations, Ms. Rios sought money damages

 under Bivens v. Six Unknown Named Agents of Federal Bureau of

 Narcotics, 403 U.S. 388 (1971).


 *
       This order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
 1
       The caption identifies the plaintiff as Luis A. Rios, Jr. But the
 plaintiff uses the name “Divinity Rios.”
                                          2
Appellate Case: 21-1060   Document: 010110661155   Date Filed: 03/22/2022   Page: 3



       The investigators moved for dismissal, urging qualified immunity

 and lack of a Bivens remedy. The district court granted the motion based

 on the absence of a Bivens remedy, but declined to reach the issue of

 qualified immunity. We affirm based on qualified immunity, concluding

 that a concession in the complaint would preclude a finding of deliberate

 indifference.

 I.    We may affirm on an alternative ground that the district court
       didn’t decide.

       We generally do not decide issues that the district court declined to

 address. N. Tex. Prod. Credit Ass’n v. McCurtain Cnty. Nat’l Bank, 222

 F.3d 800, 812 (10th Cir. 2000). But we have discretion to affirm on

 alternative grounds when the record is adequate. United States v. Nelson,

 868 F.3d 885, 891 (10th Cir. 2017). In deciding whether to affirm on an

 alternative ground, we consider

             whether the ground was fully briefed here and in district court,

             whether the parties have had a fair opportunity to develop the
              factual record, and

             whether our decision would involve only questions of law.

 Harvey v. United States, 685 F.3d 939, 950 n.5 (10th Cir. 2012).

       These factors support consideration of qualified immunity as an

 alternative ground to affirm. The parties briefed the issue in district court

 and on appeal, and the factual record is complete because the only

 pertinent facts are those pleaded in the complaint. Truman v. Orem City, 1
                                        3
Appellate Case: 21-1060   Document: 010110661155   Date Filed: 03/22/2022   Page: 4



 F.4th 1227, 1235 (10th Cir. 2021). Because we confine ourselves to the

 allegations in the complaint, consideration of qualified immunity involves

 a question of law. Workman v. Jordan, 958 F.2d 332, 336 (10th Cir. 1992).

 So we consider whether to affirm based on qualified immunity.

II.    We affirm based on qualified immunity because Ms. Rios failed to
       state a claim under the Eighth Amendment.

       To overcome qualified immunity, Ms. Rios needs to show that

             the investigators had violated the Constitution and

             the constitutional right had been clearly established.

 Courtney v. Oklahoma ex rel., Dep’t of Pub. Safety, 722 F.3d 1216, 1222

 (10th Cir. 2013). We consider the sufficiency of the showing based on Ms.

 Rio’s reliance on the Eighth Amendment. This amendment applies only if

 prison officials recognize the seriousness of a danger to inmates, and Ms.

 Rios conceded in the complaint that the investigators failed to recognize

 the seriousness of the danger. That concession is fatal to her constitutional

 claim.

       A.     To state an Eighth Amendment claim, Ms. Rios needed to
              allege the investigators’ subjective awareness of a
              substantial risk.

       To state an Eighth Amendment violation, an inmate must allege that

 prison officials acted with at least “deliberate indifference” to a substantial




                                        4
Appellate Case: 21-1060   Document: 010110661155   Date Filed: 03/22/2022   Page: 5



 risk of serious harm. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

 Deliberate indifference involves two components:

       1.     The risk must be objectively serious.

       2.     The official must be subjectively aware of the risk.

 Id. at 837–39. Subjective awareness exists when investigators know the

 “facts from which the inference could be drawn that a substantial risk of

 serious harm exists” and actually “draw the inference.” Id. at 837

 (emphasis added).

       B.     We conduct de novo review, construing the pro se complaint
              liberally and viewing the factual allegations favorably to
              Ms. Rios.

       We apply de novo review when considering a dismissal for failure to

 state a claim on the ground of qualified immunity. Truman v. Orem City, 1

 F.4th 1227, 1235 (10th Cir. 2021). In applying de novo review, we credit

 all well-pleaded allegations in the complaint and view them in the light

 most favorable to the plaintiff. Id.

       Because Ms. Rios was pro se when she drafted the complaint, we

 liberally construe the allegations there. Childs v. Miller, 713 F.3d 1262,

 1264 (10th Cir. 2013). Despite liberal construction, even “pro se

 complainant[s] can plead [themselves] out of court by pleading facts that

 undermine the allegations set forth in [their] complaint[s].” Henderson v.

 Sheahan, 196 F.3d 839, 846 (7th Cir. 1999). “Allegations in a complaint

 are binding admissions, and admissions can of course admit the admitter to

                                        5
Appellate Case: 21-1060   Document: 010110661155      Date Filed: 03/22/2022   Page: 6



 the exit from the courthouse.” Jackson v. Marion Cnty., 66 F.3d 151, 153–

 54 (7th Cir. 1995) (citations omitted).

       C.     Ms. Rios alleged that the investigators had lacked subjective
              awareness of a substantial risk.

       In the complaint, Ms. Rios claimed deliberate indifference under the

 Eighth Amendment. Despite this claim, she alleged under oath that the

 investigators had “egregiously failed in their professional responsibilities

 and duties when neglecting to adequately comprehend and realize the

 seriousness of the situation.” Appellant’s App’x at A.12, 21 (emphasis

 added). If the investigators did not “comprehend and realize the

 seriousness of the situation,” as alleged, they would not have recognized a

 substantial risk to Ms. Rios. Id. at A.12. And without recognition of that

 risk, the investigators could not have been deliberately indifferent. Farmer

 v. Brennan, 511 U.S. 825, 844 (1994). At most, they would have been

 negligent.

       Ms. Rios argues that her legal theory is not based on negligence,

 pointing to her allegations that the investigators

             conspired to omit relevant facts when making a
              recommendation and

             intentionally failed to conduct a proper investigation.

 Appellant’s Reply Br. at 31. But these allegations are consistent with Ms.

 Rios’s concession that the investigators failed to realize the seriousness of

 the risk. That concession would prevent deliberate indifference irrespective
                                        6
Appellate Case: 21-1060   Document: 010110661155   Date Filed: 03/22/2022   Page: 7



 of possible omissions in the recommendation or shortcomings in the

 investigation.

       Ms. Rios also argues that she adequately alleged the investigators’

 subjective awareness, pointing to her allegations elsewhere that she had

 informed the investigators of her

             identity as a transgender person,

             history of sexual assaults by other inmates, and

             request to stay in protective custody.

 Appellant’s Reply Br. at 28–29; Oral Argument at 15:35–16:10. We credit

 these allegations. But these allegations reflect only the investigators’

 knowledge of facts that could imply a risk, not the investigators’ actual

 recognition of the risk. The investigators wouldn’t have incurred liability

 if they “knew the underlying facts but believed (albeit unsoundly) that the

 risk to which the facts gave rise was insubstantial or nonexistent.” Farmer

 v. Brennan, 511 U.S. 825, 844 (1994).

       Ms. Rios asks us to liberally construe her language because she was

 pro se when she sued. But Ms. Rios does not say how we can reconcile the

 standard for deliberate indifference with her express allegation that the

 investigators had failed to “comprehend and realize the seriousness of the

 situation.” Appellant’s App’x at A.12. The failure to recognize the risk

 could imply negligence, but not deliberate indifference. Farmer v.

 Brennan, 511 U.S. 825, 844 (1994). Because Ms. Rios denied under oath
                                        7
Appellate Case: 21-1060   Document: 010110661155   Date Filed: 03/22/2022    Page: 8



 that the investigators had realized the seriousness of the situation, she

 pleaded herself out of an Eighth Amendment claim. See Gutierrez v.

 Peters, 111 F.3d 1364, 1374 (7th Cir. 1997) (concluding that a pro se

 complainant’s own allegations in the complaint had “fatally undermined”

 his theory of deliberate indifference). 2

       Ms. Rios also argues that she should be allowed to amend the

 complaint in order to “clear up any potentially confusing language.”

 Appellant’s Reply Br. at 29; Oral Argument at 16:10–16:25. But she didn’t

 ask the district court for leave to amend. Nor does she point to any

 “confusing language” in the complaint or say how she would clear up the

 purported confusion.

                                      * * *

       Because Ms. Rios alleged that the investigators were not subjectively

 aware of a substantial risk, she did not plausibly allege a basis of

 deliberate indifference. 3 Without a plausible allegation of deliberate


 2
       Ms. Rios argues that under a liberal construction, she need not use
 any “magic words” to state a deliberate indifference claim. Appellant’s
 Reply Br. at 28. But we are not faulting Ms. Rios for omitting particular
 language. To the contrary, we’re relying on Ms. Rios’s own
 characterization of the investigators’ failure to comprehend or realize the
 seriousness of the situation.
 3
      The investigators also argue that they are not liable because they
 “respond[ed] reasonably” to the risk. Appellees’ Resp. Br. at 65 (citing
 Farmer v. Brennan, 511 U.S. 825, 844 (1994)). We need not address this
 argument.

                                        8
Appellate Case: 21-1060   Document: 010110661155   Date Filed: 03/22/2022    Page: 9



 indifference, the investigators are entitled to qualified immunity. 4 The

 district court thus properly dismissed the action.

       Affirmed.

                                     Entered for the Court



                                     Robert E. Bacharach
                                     Circuit Judge




 4
      Because the investigators enjoy qualified immunity based on the
 absence of a constitutional violation, we need not decide whether the
 underlying right was clearly established. See p. 4, above.
                                        9